DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.  The language should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear if the “probe samples” recited in line 4 are the same as or different from the “plurality of probe samples” recited in line 2.
Claim 1 is rejected since it is not clear if the “part” recited in line 6 is the same as or different from the “part” recited in line 4.
 Claim 1 is rejected since there is no antecedent basis for the term “result” recited in line 8.
Claim 12 is rejected since there is no antecedent basis for the language “probe samples” recited in line 4.
Claim 12 is rejected since there is no antecedent basis for the term “probe data” recited in line 4.
Claim 12 is rejected since it is not clear if the “part” recited in line 6 is the same as or different from the “part” recited in line 4.
Claim 12 is rejected since there is no antecedent basis for the term “multi-modal traffic scenario” recited in line 7. 
Claim 12 is rejected since there is no antecedent basis for the term “result” recited in line 8.
Claim 17 is rejected since there is no antecedent basis for the language “probe samples” recited in line 4.
Claim 17 is rejected since there is no antecedent basis for the term “probe data” recited in line 4.
Claim 17 is rejected since it is not clear if the “part” recited in line 6 is the same as or different from the “part” recited in line 4.
Claim 17 is rejected since there is no antecedent basis for the term “multi-modal traffic scenario” recited in line 7. 
Claim 17 is rejected since there is no antecedent basis for the term “result” recited in line 8.
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Yang et al. (U.S. Pat. Pub. No. 2018/0189578 A1) discloses a system that generates lane lines designating lanes of roads based on, for example, mapping of camera image pixels with high probability of being on lane lines into a three-dimensional space, and locating/connecting center lines of the lane lines, but does not disclose determining confidence information for a result of a cluster analysis based, at least in part, on a cluster distance between determined clusters, and determining traffic information on a per-lane basis based on the respective clusters.
Claims 1-20 are rejected as discussed above.  However, the prior art fails to teach, disclose, or suggest, either alone or in combination, performing a cluster analysis for at least a part of probe samples, said analysis comprising: grouping at least a part of the probe samples with respective clusters, each cluster being indicative of a mode of a multi-modal traffic scenario, determining confidence information for a result of the cluster analysis based, at least in part, on a cluster distance between determined clusters, determining traffic information on a per-lane basis based on the respective clusters, as recited in Claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833